Lawrence, Judge:
The proper value for dutiable purposes of certain alloy steel bars exported from Sweden is the subject of the instant controversy.
At the call of the case for hearing, the parties agreed that the merchandise in issue does not appear on the final list published by the Secretary of the Treasury, pursuant to section 6(a) of the Customs Simplification Act of 1966 (70 Stat. 948, Public Law 927, 84th Congress).
It was further agreed by the parties that the price at the time of exportation to the United States, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the entered values (unit prices *453on page 1 of the invoice accompanying the entry herein, less the nondutiable charges marked ND and checked in red ink on page 2 of said invoice).
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930 (19 U.S.C. §1402(b)), as amended by the Customs Simplification Act of 1956, supra, is the proper basis for determining the value of the alloy steel bars in controversy, and that said value is represented by the entered values (unit prices on page 1 of the invoice accompanying the entry herein, less the nondutiable charges marked ND and checked in red ink on page 2 of said invoice). As to all other merchandise, the appeal is dismissed.
Judgment will issue accordingly.